DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-12, filed on 05/16/2022, are under consideration. The previous 35 U.S.C. §112 rejections of claims 1-4 are withdrawn in view of Applicants’ amendments.

Drawings
In response to Applicants request (Remarks filed on 05/16/2022), it should be noted that the Drawings (Fig. 1-2) filed on 10/16/2020 are accepted.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method of partial oxidation of hydrocarbons with oxygen to make acetylene and syngas (a cracking gas) wherein the process water from the quenching, cooling, and electro-filter (Iliq, IIliq and IIIliq) are combined and then i) purified by partial evaporation of about 0.01-10 wt%, and ii) passing the purified water in a soot channel for surface particle separation, and 3) recycling the cleaned process water into the process.
In this case, Applicants use this method to remove dissolved volatiles from the water before the soot removal step (see Fig. 1-2 labels F and R) which allows simplified process design and operations in the soot removal steps since light gases are removed from the process early (see Specification, pg. 4).
The closest prior art that discloses a method of partial oxidation of hydrocarbons with oxygen to make acetylene and syngas wherein the process water from the quenching, cooling, and electro-filter (Iliq, IIliq and IIIliq) are combined is Vicari et al. (US 2013/0334464). The combined process water is first treated for sooth removal (label R in Fig. 1 of Vicari) and is then passed to an evaporator for removing volatiles (Label F in Fig. 1 of Vicari). The difference here is in the sequence or order of steps: the instant invention removes volatiles first and then removes soot from the recycled process water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772